IN THE SUPREME COURT OF TEXAS
                                      NO. 18-0383

  IN RE EMMA PEREZ TREVINO, CARLOS SANCHEZ, MARCI CALTABIANO-
   PONCE, VALLEY MORNING STAR, THE MCALLEN MONITOR, AND AIM
                        MEDIA TEXAS, LLC

                         ON PETITION FOR WRIT OF MANDAMUS

ORDERED:

        1.     Relators’ motion for temporary relief, filed December 7, 2018, is granted.
See T.R.A.P. 52.10(b).     The Court restrains real party in interest from spending,
dissipating, depleting, secreting, or otherwise moving, transferring, or burdening funds
and assets, other than in the ordinary course of business or for reasonable and necessary
household and living expenses.
        2.     Response to motion for temporary relief is due no later than December 17,
2018.
        3.     The petition for writ of mandamus remains pending before this Court


        Done at the City of Austin, this December 10, 2018.



                                            BLAKE A. HAWTHORNE, CLERK
                                            SUPREME COURT OF TEXAS

                                            BY MONICA ZAMARRIPA, DEPUTY CLERK